Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 6 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claims 1, 6, the limitations “the fastener guiding wall guides a fastener into the fastener receiving opening and includes one or more tabs positioned on an opposite end of the fastener guiding wall from the first surface of the frame, the tabs extending inward toward the opening” are not supported by SPEC or drawing. In addition, the number of tabs are unclear. Examiner requested to further clarify in the previous office action. However, Applicant failed to respond/clarify. 

Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, all the limitations, rejected under 35 U.S.C. 112, second paragraph, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (US: 6392889B1) and further in view of Chen (US 20080135715) and USAMI (US: 20190052153)
With regard claim 1, Lee disclosed A reusable holding component (abstract, fig 1-6), comprising: a frame (the frame with a fastener receiving opening extending from a first surface of the frame to a second surface of the frame to receive 52) with a fastener receiving opening extending from a first surface of the frame to a second surface of the frame (at least fig 1, the opening to receive at least one 52); and at least one pin disposed on (see the following discussion and modification) the second surface of the frame, the at least one pin extending away from the second surface of the frame (at least fig 4, the structure on or below the second surface is occupied or reached outward from the 2nd surface; Examiner consider as “extending away from the second surface of the frame”; https://www.thefreedictionary.com/extend), the at least one pin extending away from the second surface to a distal end of the at least one pin (at least fig 1, at least one pin extending away from the second surface to a second end of the at least one pin; the 2nd end is extended toward the bottom), wherein the distal end of the at least one pin includes at least two elongated segments with hooks disposed on a head portion of each of the at least two elongated segments (at least fig 6, hooks on a head portion of each of the at least two elongated segments; at least two elongated segments with a gap between; see 524’). 
Lee lacks teaching: at least one pin disposed on the second surface of the frame. 
Chen teaches: at least one pin disposed on the surface of the frame (see fig 2-3, many pins with hook on the 2nd end and the first end disposed on the surface of the frame, instead of extends through the structure as Applicant argued).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (pin disposed on the surface of the frame) and modify to previous discussed structure (modified to the first end of each of two Lee’s diagonal pins, therefore no opening, and keep the hook structure on the second end the same) so as to further reduce the cost of the modified structure. Examiner’s note: the above modification allow for keeping the other pins unchanged therefore still provide elastic force for the device.
Lee in view of Chen lacks teaching: a fastener guiding wall disposed on and extending away from the first surface of the frame, wherein the fastener guiding wall surrounds the fastener receiving opening of the frame; and wherein the fastener guiding wall guides a fastener into the fastener receiving opening and includes one or more tabs positioned on an opposite end of the fastener guiding wall from the first surface of the frame, the tabs extending inward toward the opening.
USAMI teaches a component structure comprising: a fastener guiding wall disposed on and extending away from the first surface of the frame, wherein the fastener guiding wall surrounds the fastener receiving opening of the frame (at least fig 4, fig 6-7, fig 10, the fastener guiding wall disposed on and extending away from the first surface of the frame and the fastener guiding wall surrounds the fastener receiving opening of the frame for the fasteners 150); and wherein the fastener guiding wall guides a fastener into the fastener receiving opening and (paragraph [160]-[167]; see also fig 4, fig 6-7, fig 10) includes one or more tabs positioned on an opposite end of the fastener guiding wall from the first surface of the frame (paragraph [160]-[167]; see also fig 4, fig 6-7, fig 10), the tabs extending inward toward the opening (at least fig 4, fig 10, the one for more tabs which extending inward toward the opening, no label).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (fastener guiding wall; tabs) and modify to previous discussed structure (modify to the Lee in view of Chen’s fastener and surrounding the fastener with a proper size adjustment to fit into the modified Lee’s structure) so as to further improve the assembly process for the modified structure. 
With regard claim 2, Lee further disclosed the at least one pin is vertically extended from the second surface of the frame (at least fig 4).
With regard claim 5, Lee further disclosed the at least two elongated segments are parallel with each other, and there is a gap between the at least two elongated segments (at least fig 6, the gap next to 522’).
Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (US: 6392889B1) in view of Chen (US 20080135715), USAMI (US: 20190052153) and further in view of Examiner’s Official Notice (EON).
With regard claim 3, the above discussed art further disclosed at least two pins are disposed at diagonal corners on the second surface of the frame (see fig 1).
The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the frame has a rectangular shape.
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have the frame has a rectangular shape, and modify to previous discussed structure (admitted prior art; see MPEP2144). The motivation to modify the previous discussed structure with EON feature is to further support/adapt the modified structure/PCB. 
Claims 6-7, 12, 23-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (US: 6392889B1) in view of Chen (US 20080135715), USAMI (US: 20190052153) and further in view of Hirose (US: 6122170).
With regard claim 6, Lee disclosed A heat transfer device (abstract, fig 1-6), comprising: a reusable holding component (12) comprising: a frame with a fastener receiving opening extending from a first surface of the frame to a second surface of the frame (the frame with a fastener receiving opening extending from a first surface of the frame to a second surface of the frame to receive 52); and at least one pin disposed on (see the following discussion) and extending away from the second surface of the frame (at least fig 4, the structure on or below the second surface is occupied or reached outward from the 2nd surface; Examiner consider as “extending away from the second surface of the frame”; https://www.thefreedictionary.com/extend) the at least one pin extending away from the second surface to a distal end of the at least one pin (at least fig 1, at least one pin extending away from the second surface to a second end of the at least one pin; the 2nd end is extended toward the bottom), wherein the distal end of the at least one pin includes at least two elongated segments with hooks disposed on a head portion of each of the at least two elongated segments (at least fig 6, hooks on a head portion  of each of the at least two elongated segments; at least two elongated segments with a gap between; see 524’); and a plate (40) connected to the reusable holding component by the at least one pin (at least fig 1), and the plate has a fastener receiving opening (at least fig 1, 42) aligned with the fastener receiving opening of the frame (fig 4), and at least one guiding opening (Examiner consider at least one of 42 is “at least one guiding opening”) corresponding to the at least one pin of the reusable holding component. 
Lee lacks teaching: a fastener guiding wall disposed on and extending away from the first surface of the frame, wherein the fastener guiding wall surrounds the fastener receiving opening of the frame and wherein the fastener guiding wall guides a fastener into the fastener receiving opening and includes one or more tabs positioned on an opposite end of the fastener guiding wall from the first surface of the frame, the tabs extending inward toward the opening; at least one pin disposed on the second surface of the frame; and the “plate” on the bottom of the structure is a heatsink. 
Chen teaches: at least one pin having a first end disposed on the surface of the frame (see fig, many pins with hook on the 2nd end and the first end disposed on the surface of the frame, instead of extends through the structure as Applicant argued).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (pin disposed on the surface of the frame) and modify to previous discussed structure (modified to the first end of each of two Lee’s diagonal pins, therefore no opening, and keep the hook structure on the second end the same) so as to further reduce the cost of the modified structure. Examiner’s note: the above modification allow for keeping the other pins unchanged therefore still provide elastic force for the device.
Modified Lee lacks teaching: a fastener guiding wall disposed on and extending away from the first surface of the frame, wherein the fastener guiding wall surrounds the fastener receiving opening of the frame and wherein the fastener guiding wall guides a fastener into the fastener receiving opening and includes one or more tabs positioned on an opposite end of the fastener guiding wall from the first surface of the frame, the tabs extending inward toward the opening; the “plate” on the bottom of the structure is a heatsink.
USAMI teaches a component structure comprising: 
a fastener guiding wall disposed on and extending away from the first surface of the frame, wherein the fastener guiding wall surrounds the fastener receiving opening of the frame (at least fig 4, fig 10, the fastener guiding wall disposed on and extending away from the first surface of the frame and the fastener guiding wall surrounds the fastener receiving opening of the frame for the fasteners 150); and wherein the fastener guiding wall guides a fastener into the fastener receiving opening and (paragraph [160]-[167]; see also fig 4, fig 6-7, fig 10) includes one or more tabs positioned on an opposite end of the fastener guiding wall from the first surface of the frame (paragraph [160]-[167]; see also fig 4, fig 6-7, fig 10), the tabs extending inward toward the opening (at least fig 4, fig 10, the one for more tabs which extending inward toward the opening, no label).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (fastener guiding wall; tabs) and modify to previous discussed structure (modify to the Lee in view of Chen’s fastener and surrounding the fastener with a proper size adjustment to fit into the modified Lee’s structure) so as to further improve the assembly process for the modified structure. 
Modified Lee lacks teaching: the “plate” on the bottom of the structure is a heatsink. Hirose teaches a device comprising: the “plate” on the bottom of the structure is a heatsink (5; also connects to a screw part).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (using heat sink material for the bottom plate of the structure) and modify to previous discussed structure (modify this materials to Lee’s plate) so as to further remove for heat for the modified structure. 
With regard claim 7, Lee further disclosed the at least one pin is vertically extended from the second surface of the frame (at least fig 4).
With regard claim 12, modified Lee further disclosed the at least two elongated segments are parallel with each other, and there is a gap between the at least two elongated segments (at least fig 6, the gap next to 522’).
With regard claim 23, modified Lee further disclosed the at least one guiding opening of the heatsink extends from a first surface of the heatsink to a second surface of the heatsink in a straight way (at least fig 1). Examiner’s note: Chen also disclosed the at least one guiding opening in a straight way.
With regard claim 24, modified Lee further disclosed the fastener receiving opening of the heatsink extends from a first surface of the heatsink to a second surface of the heatsink in a straight way (at least fig 1). Examiner’s note: Chen also disclosed the at least one receiving opening in a straight way.
Claim 8-10, 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (US: 6392889B1) in view of Chen (US 20080135715), USAMI (US: 20190052153) and Hirose (US: 6122170) and further in view of Examiner’s Official Notice (EON). 
With regard claim 8, the above discussed art further disclosed at least two pins are disposed at diagonal corners on the second surface of the frame (see fig 1).
The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the frame has a rectangular shape.
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have the frame has a rectangular shape, and modify to previous discussed structure (admitted prior art; see MPEP2144). The motivation to modify the previous discussed structure with EON feature is to further support/adapt the modified structure/PCB. 
With regard claims 9, 21, the above discussed art further disclosed the at least one guiding opening of the heatsink extends from a first surface of the heatsink to a second surface of the heatsink (see fig 1).
The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for (see also claim objection) the opening extends in a stepped way, and a first diameter of the at least one guiding opening of the heatsink at the first surface of the heatsink is smaller than a second diameter of at least one guiding opening of the heatsink at the second surface of the heatsink.
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have the opening extends in a stepped way, and the first diameter of the at least one guiding opening of the heatsink at the first surface of the heatsink is smaller than the second diameter of at least one guiding opening of the heatsink at the second surface of the heatsink and modify to previous discussed structure (admitted prior art; see MPEP2144). The motivation to modify the previous discussed structure with EON feature is to further improve the assembly process and/or prevent from mis-assembly for the modified structure. 
With regard claims 10, 22, the above discussed art further disclosed the fastener receiving opening of the heatsink extends from a first surface of the heatsink to a second surface of the heatsink (see fig 1). 
The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the opening extends in a stepped way, and a first diameter of the fastener receiving opening of the heatsink at the first surface of the heatsink is smaller than a second diameter of the fastener receiving opening of the heatsink at the second surface of the heatsink.
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have the opening extends in a stepped way, and a first diameter of the fastener receiving opening of the heatsink at the first surface of the heatsink is smaller than a second diameter of the fastener receiving opening of the heatsink at the second surface of the heatsink and modify to previous discussed structure (admitted prior art; see MPEP2144). The motivation to modify the previous discussed structure with EON feature is to further improve the assembly process and/or prevent from mis-assembly for the modified structure. 



Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “Circles are annotated into the portion of Figure 12 above to provide a reference. Any walls which have discontinuities clearly either follow the circumferential path of the circular fastener guiding wall or diverge away from the opening. Looking at the figures of Usami, it is abundantly clear that there are no features that extend inwardly from the fastener guiding wall toward the opening. The specification of Usami is silent as to any tab or protrusion of the type alleged by the Office Action.” (pages 6-9).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
a) the argued limitations are rejected under 112(b), as Applicant failed to respond/clarify the claim objections in the previous office action.
b) Examiner invite Applicant to clarify, one more time, where on the drawing shows the argued limitations? (Examiner would appreciate it if Applicant can clarify just like the annotated drawings shown in Applicant’s Remark)
c) USAMI teaches a component structure comprising: a fastener guiding wall disposed on and extending away from the first surface of the frame, wherein the fastener guiding wall surrounds the fastener receiving opening of the frame (at least fig 4, fig 6-7, fig 10, the fastener guiding wall disposed on and extending away from the first surface of the frame and the fastener guiding wall surrounds the fastener receiving opening of the frame for the fasteners 150); and wherein the fastener guiding wall guides a fastener into the fastener receiving opening and (paragraph [160]-[167]; see also fig 4, fig 6-7, fig 10) includes one or more tabs positioned on an opposite end of the fastener guiding wall from the first surface of the frame (paragraph [160]-[167]; see also fig 4, fig 6-7, fig 10), the tabs extending inward toward the opening (at least fig 4, fig 10, the one for more tabs which extending inward toward the opening, no label).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (fastener guiding wall; tabs) and modify to previous discussed structure (modify to the Lee in view of Chen’s fastener and surrounding the fastener with a proper size adjustment to fit into the modified Lee’s structure) so as to further improve the assembly process for the modified structure. 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841